Citation Nr: 1800144	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 2002 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2014 the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2015, at which time the issue on appeal was remanded for further development.  

The issue of an increased rating for the Veteran's service connected major depressive disorder has been raised by the record in VAMC reports advising that the Veteran was hospitalized for 14 days in September and October of 2015 and, 7 days in February 2016 for her mental health disabilities, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is currently at a 50 percent rating for the service connected major depressive disorder.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The board finds that additional development is required before the claim on appeal is decided.  

In the February 2015 Board decision the Board granted service connection for an acquired psychiatric disability and determined that the issue of TDIU had been raised by the Veteran's assertions and should be remanded for development for further adjudication.  The RO had VA examinations performed to address the Veteran's service connected disabilities and how they impact the Veteran's ability to function, including the question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service-connected disabilities, standing alone, cause her unemployment.

In June 2015, a current functional limitations examination for the Veteran's back disabilities was performed.  This examination is adequate.  The Veteran had an examination in May of 2015 to determine the Veteran's current functional limitations for service connected major depressive disorder.  This examination was not adequate and the Veteran will need a new examination:  As addressed above, the Veteran has had two inpatient hospitalizations since this examination for mental health disabilities.  A new examination is necessary to determine if the Veteran's mental health issues have deteriorated since this examination.  Also, this examination contains a conflicting opinion.  The examiner opines that the Veteran's mental health disabilities do not render her unable to secure and maintain substantially gainful physical or sedentary employment, with some conditions to accommodate her mental health disabilities.  Later, the examiner reports the Veteran does present with mental health symptoms that do preclude her from working.  A new mental health examination is needed to assess the Veteran's ability to maintain a substantially gainful occupation in light of the reported hospitalizations that have occurred since the May 2015 examination and to resolve the conflicting opinion in that examination.  

Additionally, current treatment records should be identified and obtained before a final decision is made in this case.  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should undertake any additional development deemed warranted to ascertain the occupational impact of the Veteran's service-connected disabilities, including obtaining any outstanding medical records and re-sending the Veteran a Form 8940. 

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the Veteran's service-connected mental health disabilities and how they impact the Veteran's ability to function, including the critical question of whether it is at least as likely as not (50% chance or greater) that the Veteran's service connected disabilities, standing alone, cause her unemployment.    

If possible, but not required, a report regarding her credibility as a whole (indications of exaggeration, etc.) should be noted in the record.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions provided comport with this Remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




